.




          GERALD       C. MANN
    &&&&--xXxX                             AUST!au    11. Tp-s




         Honorable  J. C. Gowdy                          Opinion No. O-3305
         County Auditor                                  Re:   Changing boundary       lines   of
         Wichita County                                         school districts
         Wichita Falls, Texas

         Dear   Sir:

                               We received    your letter   dated March     19. 1941, which         reads   ’
         as follows:

                          “The State of Texas having leased approximately
                twenty miles of the Wichita River Bed, your department
                has heretofore  ruled that such oil and gas leases are tax-
                able and the same have accordingly    been duly assessed  in
                this county.

                          “Both banks of the Wichita River being respectively
                a boundary line of the several adjacent school districts,   can
                such boundary lines be extended to the center of the river bed
                so that these oil and gas leases may be made assessable      for
                school purposes   and if so, what is the proper procedure?*

                          From the correspondence     we have. it appears that there
         are two adjacent school districts   whose boundary line extends to the bank
         of one side of the river.   On the other side of the river there are two other
         adjacent school districts whose boundary line extends to the bank of that
         side of the river.   The river bed is not within the boundary line of any
         school district.

                               Your question is:     What is the procedure   for extending the
         boundary      lines   of the four school    districts so as to take in the river bed?

                        We are informed that three of the school districts   are com-
         mon school districts and the other is an independent school district.   We
         assume that the independent school district is incortiorated for free school
         purposes only,

                               Article   2766, Revised    StatuteS,   enacted   in 1905. reads      as
         follows:

                           “The commissioners    court of any county shall have the
                authority to change the boundaries    of any independent district
                incorporated   for free school purposes   only, situated in said county,
                when in the judgment of said court the public good demands such
Honorable    J. C. Gowdy.     Page   2 (o-3305)




        change; provided,   that the president  of the board of trustees
        ~of the independent district to be affected by the proposed
        change shall first be notified, and said board of trustees    shall
        have the right to be heard in case there is opposition to the
        change.    No such change shall be made that would reduce the
        total value of taxable property in any independent district
        against which there are outstanding bonds legally issued.”

                   Article   2681. Revised     Statutes,   enacted   in 1915, reads    in
part as follows:

                    “The c,ounty school trustees are authorized to exer-
        cise the authority heretofore     vested in the commissioners
        court with respect to subdividing the county into school dis-
        tricts, and making changes in school district lines.        . . . The
        county superintendent,     as secretary   of the county school trus-
        tees, shall keep an accurate and complete record in a well
        bound book provided for that purpose, the field notes of all
        changes made in school district lines, and of all proceedings
        of the county school trustees.      A certified  copy of such change
        in a school district line shall be made and transmitted         by the
        county superintendent     to the county clerk, and the county clerk
        shall record the field notes and certified      copy of such change
        in a well bound book to be designated       as the’Record  of School
        Districts.“’

                 The above quoted statutes permit the county board of school
trustees to change the boundary lines of an independent school district, in-
corporated   for free school purposes  only, on its own initiative when it is
for the public good. Hill County School Trustees     v. Melton et al., 199 S.W.
1142.

                  Section    2 of Article    2742e. Vernon’s    Annotated    Civil    Statutes.
reads   as follows:

                  “That on and after the passage       of this Act the County
        Board of School Trustees      in any county in this State shall have
        authority and full power to create Common School Districts,             to
        subdivide districts,   and to change boundary lines of any or all
        Common School Districts       legally coming under the jurisdiction
        of the County Board of School Trustees,         subject to the supervl-
        sion of the District   Court having jurisdiction      over the county
        where the County Board is appointed or elected; provided that
        before any changes may be made in boundary lines of school
        districts  the trustees of the Common School Districts         affected
        shall be notified to appear before the County Board for a hear-
        ing, and after said hearing or the date set for said hearing, the
        County Board of Trustees       may pass such order or orders as
        will carry out the provisions      of this Act; provided, further, that
        the trustees of the districts    affected may appeal from the decision
        of the County Board to the District Court.”
Honorable   J. C. Gowdy,   page 3 (o-3305)




                We are of the opinion that the statutes herein mentioned
empower the county board of school trustees to change the boundary lines
of the school districts involved and sets out the procedure   to be followed.

               We do not determine whether any or all of the leasehold
interests are subject to school taxes since we do not have any facts con-
cerning this question.

                                             Yours   very   truly

                                             ATTORNEY       GENERAL    OF TEXAS

                                             /s/ Lee Shoptaw

                                             BY      Lee Shoptaw
                                                        Assistant

LS:AMM/cm

APPROVED      JUN 6. 1941

/s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY    GENERAL


                                                                APPROVED
                                                              Opinion Committee
                                                                 By /s/’ BWB
                                                                   Chalrman